Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 23, 2020.

Amendments
           Applicant's amendments, filed December 23, 2020, is acknowledged. 
	Applicant has cancelled claims 1-35, 48-49, 53-67, 69-71, 75-81.
	Applicant has amended claims 36, 45, 51-52, 68, 73-74.
	Applicant has added new claims 82-83.
	Claims 36-47, 50-52, 68, 72-74, 82-83 are pending.
	Non-elected claims 37-45, and 47 are withdrawn from consideration.
Claims 36, 46, 50-52, 68, 72-74, 82-83 are under examination. 

Objection to Claim Amendments
The claim amendments filed December 23, 2020 are objected to because claim 47 has a claim indicator of “Currently amended”; however, amended claim 47 is identical to claim 47 in the previous claim set filed June 4, 2020. 

Election/Restrictions
First restriction/election requirement: Applicant’s election without traverse of Group II, drawn to a method of cell conversion using transcription factors RORA, FOS and JUN, in the reply filed on December 23, 2020 is acknowledged.

Second restriction/election requirement: Applicant’s election without traverse of the species wherein the pluripotent stem cells is an induced pluripotent stem cell (iPSC), in the reply filed on December 23, 2020 is acknowledged.
Accordingly, claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2020.

Third restriction/election requirement: Applicant’s election without traverse of the species wherein the source cell is a pluripotent stem cell, in the reply filed on December 23, 2020 is acknowledged.

Fourth restriction/election requirement: Applicant’s election without traverse of the species wherein the target cell is an immune cell, in the reply filed on December 23, 2020 is acknowledged.

Fifth restriction/election requirement: Applicant’s election without traverse of the species wherein the immune cells is a natural killer (NK) cell, in the reply filed on December 23, 2020 is acknowledged.
without traverse in the reply filed on December 23, 2020.

Sixth restriction/election requirement: Applicant’s election without traverse of the species wherein the combination of transcription factors is “JUN”, in the reply filed on December 23, 2020 is acknowledged. Examiner notes that “JUN” was not one of the species of combinations of transcription factors outlined in the Requirement for Restriction/Election mailed September 29, 2020 (see pages 9-10). Therefore, Examiner considers Applicant’s election of “JUN” to be directed to the generic recitation “RORA, FOS, and JUN”, as recited in claims 36 and 68. Thus, the species wherein the combination of transcription factors is “RORA, FOS, and JUN” is elected for prosecution on the merits.
Accordingly, claims 37-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2020.

Seventh restriction/election requirement: The restriction requirement is rendered moot as being drawn to a non-elected invention (see first restriction/election requirement).


	
Priority
	This application is a National Stage of International Application No. PCT/AU2016/051287 filed December 23, 2016, claiming priority based on Australian Patent Application No. 


Information Disclosure Statement
The information disclosure statements filed 06/21/2018, 09/06/2019, and 12/04/2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
NPL citations 4, 6, 8-9 of IDS filed 06/21/2018 are defective for one or more of these requirements. NPL citations 8 and 10 of IDS filed 09/06/2019 are defective for one or more of these requirements. NPL citations 8-10 of IDS filed 12/04/2019 are defective for one or more of these requirements. These citations do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period.
U.S. Patent document citations 2-4 of IDS filed 09/06/2019 provide incorrect Document Numbers. U.S. Patent document citations 1-2 of IDS filed 12/04/2019 provide 
Examiner notes that references cited within office actions, search reports, interview summaries, and similar patent office communications are not considered by the Examiner. If Applicant desires said references to be considered by the Examiner, Applicant should cite said references separately in an information disclosure statement (IDS).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Sequence Compliance
Appropriate action is required so that the sequences disclosed on page 94 of the instant application comply with the sequence rules as discussed in MPEP 2421, MPEP 2422, and 37 CFR 1.821(d).
The sequence rules embrace all unbranched nucleotide sequences with ten or more nucleotide bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 10 "specifically defined" nucleotides or 4 "specifically defined" or amino acids. The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. See MPEP 2421.02.

Drawings
The drawings filed 06/21/2018 are objected to because the provided drawings are unintelligible. Most of the provided drawings appear as if partially erased. For example, the text in Figure 1 is unreadable; Figure 2 clearly is missing text; the graphs in Figures 11 and 18 are missing grid lines, etc. Furthermore, some figures to too dark to reveal any information; e.g. Figure 18A. In addition, Figure 7 appears to show a color bar, but is only provided in black-and-white. Applicant should carefully review all the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Applicant is reminded of the following regarding submission of color drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


	Specification
	The disclosure is objected to because of the following informalities: 
	(1) Table 7 on pages 86-87 comprises overlapping text, rendering the table unnecessarily difficult to read. Appropriate correction is required.

	(2) The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “lipofectamine”, which appears in the present specification on page 91, line 25. Examiner notes that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.


Claim Objections
Claims 52 and 74 are objected to because of the following informalities: 
Claims 52 and 74 appear to recite that the CD4+ T-cell expresses marker CD4 and that CD8+ T-cell expresses marker CD8. The recitation is redundant because it is axiomatic that CD4+ T-cells express marker CD4 and that CD8+ T-cells express marker CD8.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68, 72-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 68 recites the limitation “wherein at least 5% of cells in the population of immune cells exhibit at least one characteristic of the target cell”.  There is insufficient antecedent basis for this limitation in the claim. In particular, the claim does not previously recite a “target cell”.
Dependent claims 72-74 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claims 52 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recited “wherein the markers for the following target immune cells comprise:
CD4+ T-cell: CD3, CD4;
CD8+ T-cell: CD3, CD8;
NK cell: CD56.”
The claim language is indefinite because it is unclear what elements are required by the claim. The claims does not positively recite wherein the immune cell is a CD4+ T-cell, a CD8+ T-cell, or a NK cell, so it is unclear whether a CD4+ T-cell, a CD8+ T-cell, or a NK cell is a required element. Furthermore, the claim merely recites markers “for” immune cells comprise CD3 for a CD4+ T-cell, CD3 for a CD4+ T-cell, and CD56 for a NK cell, without positively reciting what the markers are “for” (e.g. “for” isolation methods, “for” gene expression analysis, etc.). To the extent that Applicant is attempting to recite that the CD4+ T-cell expresses marker CD3, the CD8+ T-cell 
The method of claim 51/73, wherein the immune cell is a CD4+ T cell and expresses marker CD3;
wherein the immune cell is a CD8+ T cell and expresses maker CD3; or
wherein the immune cell is a NK cell and expresses marker CD56.


	Claims 36, 46, 50-52, 68, 72-74, 82-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claims 36 and 68 recite a method comprising:
	a step of increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in a source cell; and
	a step of culturing the source cell for a sufficient time and under conditions to allow differentiation to an immune cell,
	wherein the source cell is selected from the group consisting of dermal fibroblasts, epidermal keratinocytes, or pluripotent stem cells.
	Thus, the claims are directed to increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cells, and culturing the cells “for a sufficient time and under conditions to allow differentiation to an immune cell”, thereby generating immune cells from the dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cells. The limitation “for a 
	The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.
	The dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. 

           
	Claims 36, 46, 50-52, 68, 72-74, 82-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	a step of increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in a source cell; and
	a step of culturing the source cell for a sufficient time and under conditions to allow differentiation to an immune cell,
	wherein the source cell is selected from the group consisting of dermal fibroblasts, epidermal keratinocytes, or pluripotent stem cells.
	Thus, the claims are directed to increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cells, and culturing the cells “for a sufficient time and under conditions to allow differentiation to an immune cell”, thereby generating immune cells from the dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cells. The limitation “for a sufficient time and under conditions to allow differentiation to an immune cell” merely states an intended result of performing the step of culturing without providing any indication how the intended result is provided. The intended result does not follow from (is not an inherent property of) the structure and material acts recited in the claim, so it is unclear whether the claim requires some other structure and/or material acts to be added to the method to provide the functional characteristic. Likewise, Examiner points to the recitation in claim 68 of “wherein at least 5% of cells in the population of immune cells exhibit at least one characteristic of the target cell”. This limitation also merely states an intended result of performing the step of culturing without providing any indication how the intended result is provided. The intended results do not follow from (is not an inherent property of) the structure and material acts recited in the claim, so it is unclear whether the claim requires some other structure and/or material acts to be added to the method to provide the intended results.

	
Cell Stem Cell 13, 205–218, 2013, of record in IDS, discloses a method of converting fibroblasts to endothelial-like cells and HSPC-like cells (hematopoietic stem-like and progenitor-like cells)  (see page 206, first paragraph, “We show that the four TFs, Gata2, Gfi1b, cFos, and Etv6, convert fibroblasts into endothelial-like cells that subsequently generate HSPC-like cells”) by introducing a nucleic acid sequence encoding for cFos protein (i.e. transcription factor FOS) (see Figure 1A on page 206; see also subsection “Viral Transduction and Cell Culture” on page 216). That is, Pereira increases the amount of transcription factor FOS of fibroblasts in culture but does not achieve conversion to an immune cell, as recited in the claims.

	Ko, Minoru US 2018/0127714 A1 (published: May 2018; priority date of March 2015) describes a software technology (a “human gene expression correlation matrix”) to predict transcriptions factors (TFs) that can be used in TF-mediated cell conversion from one cell type to another (see Abstract; see also Example 1 starting on page 15). Using this predictive technology, Ko teaches that a human embryonic stem cell (hESC) (i.e. a “pluripotent stem cell”) can be converted into a olfactory nerve by increasing the amount of transcription factor FOS (Example 10 on page 19), that a hESC can be converted into tongue skeletal muscle by increasing the amount of transcription factor JUN (Example 25 on page 21), that a hESC can be converted into a cardiac myocyte by increasing the amount of transcription factors JUN and FOS (Example 32 on page 23), etc. That is, Ko teaches a step increasing the amount of FOS and/or JUN in a pluripotent stem cell results in cell types different and distinct from “immune cells”, as recited in the claims.


	Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 
	The dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633